Title: To James Madison from Christopher Ellery, 9 April 1816
From: Ellery, Christopher
To: Madison, James


                    
                        Sir,
                        
                            Providence
                            April 9th, 1816.
                        
                    
                    I have the honor most respectfully to address you in behalf of Doctor Walter V. Wheaton, who visits the seat of government with the view of soliciting a personal interview, in the hope of thus attracting the more favorably your notice & attention to the claims set forth in the recommendatory letters & representations of his friends, who have urged his appointment as Hospital-Surgeon upon the Score of service & merit. Of Doctor Wheaton’s skill & success in the exercise of his art, as displayed while on duty with the army during the late war, I leave it to those who witnessed his operations to speak; but of his character & connections here, I can, and am happy to say, that they are highly respectable. Doctor Wheaton’s morals & manners are those of a gentleman. His professional education he received in a great measure under the eye of his father, Doctor Levi Wheaton, whose Superior as a man of sense, as a scholar, as a physician & Surgeon, as a politician, is very rarely to be met with. That the son has derived from his father and possesses his talents & virtues I have no doubt; and that his course, if honored by the countenance of government, will reflect credit upon himself, his friends, and his Country, I feel equally well assured. The relatives of Doctor Wheaton, other than his most excellent father of whom I have spoken, are, some of them, by reputation, if not by personal acquaintance, known to you, Sir; particularly his uncle, Seth Wheaton, and Henry Wheaton, son of this gentleman, the father distinguished in various ways,

but cons⟨picuous⟩ in his political conduct as a determined Whig f⟨ormer⟩ly and republican latterly, the son distinguished here, in the place of his nativity, in New York, where he resides, and, unquestionably, in Washington, whither he is carried by professional pursuits, for the mildness of his manners, the purity of his heart, the powers of his mind; in a word, admired & beloved every where.
                    Such is Doctor W. V. Wheaton—such are his connections. Can there, then, be hesitation in conferring upon him the favor asked? To this question an answer comporting with their wishes will be gratefully received & acknowledged by Doctor Wheaton & by his friends, who are, at all times, proud of the distinction which they enjoy as friends to their country and to its present administration, whereof Sir, you are the head, and among them none more so than myself, who have the honor to be, Most respectfully, Sir, Yr. Most ob. Servant
                    
                        
                            Christ. Ellery
                        
                    
                